448 S.W.2d 803 (1969)
Harvey L. PIZANIE et ux., Appellants,
v.
CITIZENS INVESTMENT COMPANY, Appellee.
No. 327.
Court of Civil Appeals of Texas, Houston (14th Dist.).
October 22, 1969.
Rehearing Denied November 5, 1969.
December 31, 1969.
Vincent J. Musachia, Houston, for appellants.
Kenneth C. Kaye, Hancock, Bellard & Gay, Dickinson, for appellee.
Writ of Error Outright Refused by Texas Supreme Court.
PER CURIAM.
Citizens Investment Company filed a forcible detainer suit in the Justice Court of Precinct #6 in Galveston County. The defendants in that suit were Harvey L. Pizanie and wife. The trial resulted in judgment for the defendants. Citizens Investment Company appealed to the County Court at Law No. 1 of Galveston County. The county court, pursuant to motion for summary judgment by Citizens Investment Company, rendered judgment for restitution for plaintiff but did not render judgment for any damages. The Pizanies have undertaken to appeal and Citizens Investment Company has moved to dismiss the appeal.
Article 3992, Vernon's Ann.Tex.Civ.St., provides that no appeal lies to the Court of Civil Appeals from a judgment of the county court in a forcible detainer suit unless the judgment awards damages in excess of $100. That statute controls the motion to dismiss. Keils v. Waldron, Tex.Civ. App., 240 S.W.2d 788, no writ hist.
The motion to dismiss this appeal is granted and the same is hereby dismissed.